Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 35-37 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 102
The rejection of claims 35-37 under 35 U.S.C. 102(a)(1) over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained.
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the 


    PNG
    media_image1.png
    213
    184
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    23
    543
    media_image2.png
    Greyscale
, pharmaceutically acceptable salts and compositions thereof (see the entire article, especially paragraphs 00246 and 00250; claims 25 and 27).
As recognized by MPEP § 2131.02, 
when the compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering
In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.

As shown above, Upasani et al. teaches

    PNG
    media_image1.png
    213
    184
    media_image1.png
    Greyscale
wherein R1c is one of 12 substituents.  Based on the limited definition of R1c and the exemplification of R1c as hydrogen:

    PNG
    media_image3.png
    174
    190
    media_image3.png
    Greyscale
 (see claim 25, 1st compound, row 4 of page 185, Upasani et al. WO 2013/056181), the skilled artisan in the art at the time of the present invention would have readily envisaged the other 11 compounds including the instantly claimed 
1c is CH3.
For these reasons, the instant claims are rendered anticipated.

Response to Arguments
Applicant notes that all previous arguments regarding the novelty of claims 35-37 are maintained.  Briefly, applicant argues paragraph [00246] as well as Formula XVc encompasses billions of compounds, the examiner’s reliance on Compound A as anticipating the instant claims is misplaced.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted above and in previous Office Actions, the Examiner maintains that based on paragraph 00246

    PNG
    media_image4.png
    583
    637
    media_image4.png
    Greyscale
, i.e., Formula XVc and the teaching of R1c as one in twelve specific groups, the claimed invention is anticipated.  

The examiner disagrees and notes that in order to make any of variations of the compounds of Formula XVc, the “base compounds” have to be first obtained.  The reference exemplifies Formula XVc wherein R1c is hydrogen:

    PNG
    media_image5.png
    174
    186
    media_image5.png
    Greyscale
, and, thus, the other 11 “base compounds” would be readily envisioned based on the limited number of possible R1c substituents, i.e., compound of Formula XVc wherein R1c is one of 
    PNG
    media_image6.png
    31
    485
    media_image6.png
    Greyscale
, are readily envisioned.  
In short, the skilled artisan in the art at the time of the present invention would be able to readily envision each of the 12 base compounds of Formula XVc:

    PNG
    media_image7.png
    225
    180
    media_image7.png
    Greyscale
wherein R1c is one of 
    PNG
    media_image8.png
    31
    503
    media_image8.png
    Greyscale
.  The reference exemplifies 

    PNG
    media_image5.png
    174
    186
    media_image5.png
    Greyscale
wherein R1c is H and, thus, compounds of Formula XVc wherein R1c is one of 
    PNG
    media_image6.png
    31
    485
    media_image6.png
    Greyscale
, which includes the claimed compound, would be readily envisioned.
The Examiner does not rely on Compound A as anticipating the instant claims but references said compound as an embodiment of formula XVc that is exemplified.  
For this reasons and those given in previous Office Actions, the rejection of claims 35-37 under 35 U.S.C. 102(a)(1) over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 35-37 under 35 U.S.C. 103 over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained.
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the formula:

    PNG
    media_image1.png
    213
    184
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    23
    543
    media_image2.png
    Greyscale
, pharmaceutically 


    PNG
    media_image5.png
    174
    186
    media_image5.png
    Greyscale
 (see the entire article, especially paragraphs 00246 and 1st compound, row 5 of page 92 of paragraph 00250; claim 25, 1st compound, row 4 of page 185).  The reference teaches pharmaceutical composition comprising the compound for use in treating CNS-related conditions such as depression (see for example, paragraphs 00255-00271, 00288, 00289; claims 25 and 27-28).
The instant claims differ from the reference by reciting a single compound, i.e., a more limited genus than the reference.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus of Formula XVc taught by the reference, including that of the instant claims (i.e., the prior art compound wherein R1c is CH3), because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as the genus as a whole.
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argues 
the reference does not provide any data concerning the biological property of 
Compound A and, thus, does not provide the ordinary skilled worker with a 

the Examiner has not explained how given the disclosure of Upasani as a whole, one of ordinary skill in the art would have been motivated to select Compound A as THE lead compound in the first instance (LCA prong 1) and then to modify it (LCA prong 2); unsupported statements that one skilled in the art would have been motivated to select and modify any compound within the scope of Upasani with the reasonable expectation that it would have the same activity or have a difference in potency is nothing more than an impermissible “obvious to try” argument. It is only through the use of hindsight reconstruction based on the teachings of Applicant’s specification, that the Examiner can select Compound A as the lead compound;
applicant has demonstrated that the compound of the instant claims (Compound SI-4) exhibited potent activity for extrasynaptic GABAA receptor (α4β3δ). Dr. Salituro explained that the superior potency of Compound SI-4 makes the compound therapeutically more promising than Compound A because it can provide plasma and brain concentrations sufficient to elicit the desired pharmacological effect on the brain GABA receptors at lower doses, while the lower intrinsic clearance is predictive of more favorable in vivo pharmacokinetics of the compound. See September 26, 2019 Salituro Declaration (“1st Salituro Declaration’), 4 9-10. Dr. Salituro states that this combination of results were unexpected and could not have been predicted based on the disclosure in Upasani. 1st Salituro Declaration, ¶¶ 8-12; and
the Examiner’s argument that it is insufficient to demonstrate unexpected results 
A receptors (α4β3δ) and that Applicant must provide evidence that the claimed compound has enhanced potency for all subsets of GABAA receptor is unsupported by law.  Applicant need not demonstrate unexpected results for more than one property in order to establish non-obviousness over the prior art. See, e.g., In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987) (“To be patentable, a compound need not excel over prior art compounds in all common properties [(internal citations omitted)]. Evidence that a compound is unexpectedly superior in one of a spectrum of common properties, as here, can be enough to rebut a prima facie case of obviousness.” citing In re Ackermann, 444 F.2d 1172, 1176 (CCPA 1971)). Therefore, whether the instantly claimed compound has improved potency with respect to other GABAA receptor subtypes is not necessary. Indeed, even if the instantly claimed compound did not exhibit improved potency with respect to other GABAA receptor subtypes (which Applicant is not conceding), it would not detract from the sufficiency of the GABA (α4β3δ) receptor evidence that Applicant has submitted.
Applicant’s argument was considered but not persuasive for the following reasons.
First, in response to applicant's argument that it is only through the use of hindsight reconstruction based on the teachings of present specification that the examiner can select compound A as the lead compound, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above and in the previous Office Actions, the reference teaches compounds of formula:

    PNG
    media_image1.png
    213
    184
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    23
    543
    media_image2.png
    Greyscale
, pharmaceutically acceptable salts and exemplifies

    PNG
    media_image5.png
    174
    186
    media_image5.png
    Greyscale
.  Based on said teachings, replacing R1c as hydrogen with methyl as taught by the reference would have been obvious because the skilled artisan would have the reasonable expectation that the compound obtained would be useful in treating CNS-related conditions as taught by the reference.

Second, applicant argues (i) the reference does not provide any data concerning the biological property of Compound A and, thus, does not provide the ordinary skilled 
As noted in MPEP § 2143 (l)(B), “[t]he Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: ”Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound; in a particular way to achieve the claimed compound.” Eisai, 533 F.3d at 1357, 87 USPG2d at 1455.”
In the present case, the motivation would be based on the biological property, i.e., useful in treating CNS-related conditions by regulation of GABA receptor complex (GRC) and the reasonable expectation that modifying the exemplified compound by replacing the hydrogen with a methyl group, as taught by the reference, would result in a compound with the same biological property.
The examiner cannot ignore the fact that the one sole difference necessary to arrive at applicants’ compound is within the teachings of the reference as discussed above and in previous Office Actions.  In other words, the reference provides ample one respect from compounds claimed herein.  
There is no legal basis that a prior art compound selected to show obviousness based on close structural similarity and/or an equivalency teaching must be particularly singled out for its activity. The fact that it is taught to possess activity is sufficient and where there is no extrinsic evidence to doubt its activity, should not be disqualified where the compound(s) has been otherwise shown to be an obvious variant of applicants’ invention.
	The fact that the reference does not provide any data concerning the biological property of Compound A is noted.  However, it does not disqualify the use of the compound to show obviousness because the reference teaches that the compound would be useful in treating CNS-related diseases, such as, depression and, applicant has not provided evidence that said compound does not possess property as disclosed by the reference.  The motivation to select and modify the exemplified compound with the production of the claimed compound is based on the reasonable expectation that the compound obtained would have properties as disclosed by the reference.

Third, applicant argues 
the examiner suggests applicant “must provide evidence that the claimed compound has enhanced potency for all subsets of GABAA
applicant has demonstrated that the compound of the instant claims (Compound SI-4) exhibited potent activity for extrasynaptic GABAA receptor (α4β3δ).
For the record, the examiner notes that no such request was made.  The examiner noted that applicant’s argument of unexpected results was based on a single subset of GABAA receptor (α4β3δ) which was different from that set forth in the reference, i.e., GABAA receptor (α1β2ɣ2) and applicant had not shown that irrespective of the subset of GABAA receptor, the claimed compound would have greater potency or that difference in potencies in α4β3δ subset of GABAA receptor would result in difference in the biological property of the prior art and claimed compounds.  
As demonstrated by the cited reference and the present specification, the use of the compounds is not limited to activation of a single subset of GABAA receptor.

In short, based on the teachings of the cited reference, modification of

    PNG
    media_image5.png
    174
    186
    media_image5.png
    Greyscale
by replacing hydrogen with methyl, as taught by the reference, would have been obvious to the skilled artisan.  The skilled artisan would have the reasonable expectation that said modification would result in a compound with similar biological properties as taught by the reference.  Based on the knowledge in the chemical and pharmaceutical arts, the skilled artisan would have the reasonable expectation of differences in potencies not biological property.  Determining said potencies would require only routine expectation which would have been within the level 
For these reasons and those given in the previous Office Action, the rejection of claims 35-37 under 35 U.S.C. 103 over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628